UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7670


DANIEL WEBSTER HILL,

                  Plaintiff - Appellant,

             v.

CORRECTIONAL MEDICAL SERVICES, INC.; TIFFANY BENNETT; TRICIA
BAKER, CMS/Rep,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-03060-DKC)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Webster Hill, Apellant Pro Se. Philip Melton Andrews,
Katrina J. Dennis, KRAMON & GRAHAM, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Webster Hill appeals from the district court’s

order granting summary judgment to Defendants in his 42 U.S.C.

§ 1983 (2006) suit.      On appeal, Hill asserts that the district

court erred in denying his request for appointment of counsel,

misled   him   into   believing   counsel   had    been   appointed,    and

improperly scheduled the due date for his reply brief to the

motion for summary judgment.        Our review of the record reveals

that the district court acted properly and did not abuse its

wide discretion in such matters.        Accordingly, we affirm.          We

dispense   with   oral   argument    because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2